DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/21.

The amendment filed 7/6/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In claim 1, the limitation “the replacement tool being disposed opposite and facing the drum while the drum is positioned to act on a work surface” has been added.
In claim 13, the limitation “a replacement tool disposed opposite and facing the drum while the drum is positioned to act on the work surface” has been added.
In claim 18, the limitation “the replacement tool being disposed opposite and facing the drum: while the drum is positioned to act on a work surface”” has been added.
In claim 20, the limitation “the replacement tool remains disposed opposite and facing the drum while the drum is positioned to act on the work surface” has been added.
The original disclosure does not describe the replacement tool disposed “opposite” the drum or “facing” the drum.
The original disclosure does not describe the replacement tool positioned opposite or facing (or adjacent or near) the drum “”while the drum is positioned to act on a work surface”

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The limitation “while the drum is positioned to act on a work surface” is interpreted broadly to include the drum being raised. As noted above, the specification fails to describe this limitation. One of ordinary skill in the art would understand that a rotatable drum on a milling machine is positioned in a raised position, then the drum is rotated to operating speed, and then the drum is lowered to contact the pavement. Therefore: the “positioned to act on a work surface” could reasonably be the raised position. Moreover, one of ordinary skill in the art would not attempt to start the drum rotating while it is in the lowered position. Examiner notes that claim 18 at least requires moving the drum 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-201 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, claims 1, 13, 18, and 20 have been amended to include new matter.

Claims 1-6 and 12-202  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 13, 18, and 20 recite “while the drum is positioned to act on a work surface”.  The scope of this limitation is unclear because it is not defined in the specification and one  or ordinary skill in the art would not know whether the “positioned to act” means “in contact with the work surface” or if it would cover a raised position.  
Each of claims 1, 13, 18, and 20 recite “opposite and facing the drum”. The scope of this limitation is unclear because the specification does not describe opposite or facing the drum, and it is not clear if this limitation requires the tool to be adjacent the drum with nothing in-between, or if it allows for the tool to be spaced from the drum by a housing or shield.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP1522636A1 Dietens et al.  
Dietens describes a system including carrier assembly 56 (e.g. fig 3); replacement tool 54 movably supported; sensor (“optical tooth sensing system” ¶0052); controller (¶0052-0053) to receive data from the sensor and identify a wear part in need of replacing (col. 9 line 20) the carrier configured to move the replacement tool so that the replacement tool mates with the wear part (¶0052) and the replacement tool configured to remove the wear part as claimed.

With regards to the new limitations of the replacement tool opposite and facing: this is plainly described by Dietens—e.g. figures 2, 6, and 7; and the new limitation of the replacement tool opposite and facing while the drum is positioned to act on a work surface, the “positioned to act on a work surface” is interpreted broadly to cover the drum raised from the work surface, which is described by Dietens (¶0040)
Regarding claims 2-4: the “orientation device” (claim 2) is interpreted as a 112f limitation, and is understood to be the actuator configured to move the replacement tool along a rail and second actuator to rotate the replacement tool and equivalents—i.e. substantially as claimed in claim 3. Dietens describes actuator and rail in col. 7 lines 36-39 and actuator to rotate (¶0046)
With regards to claim 4: ¶0043
With regards to claim 12: ¶0053.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,901,010 Busley et al. in view of US Patent Number 8775099 Wagner et al  and EP1522636A1 Dietens et al.  

Regarding claim 1: Busley describes a system including a wear part on a drum.
Busley lacks the carrier assembly; replacement tool movably supported; sensor ; controller to receive data from the sensor and identify a wear part in need of replacing ; the carrier configured to move the replacement tool so that the replacement tool mates with the wear part and the replacement tool configured to remove the wear part as claimed.
Wagner describes a sensor 40 configured to capture sensor data associated with a plurality of wear parts and a controller (“processor” col. 10 line 8) configured to receive sensor data and identify a wear part in need of replacing (col. 10 line 8).
It would have been obvious to one of ordinary skill at the time of filing or invention to have modified Busley to have the sensor and controller in order to detect worn wear parts for replacement.
Busley as modified in view of Wagner lacks the carrier and replacement tool.
Dietens describes the carrier assembly 56 (e.g. fig 3); replacement tool 54 movably supported configured to move the replacement tool so that the replacement tool mates with the wear part (¶0052) and the replacement tool configured to remove the wear part. Dietens describes the carrier and replacement tool as advantageous to automate cutting tooth replacement. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Busley to have the carrier assembly and replacement tool as claimed.

With regards to the new limitation of the replacement tool opposite and facing: Busley describes the seats 27 opposite and facing the drum.  Moreover, as noted above, this is also described by Dietens. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have the located the replacement tool opposite and facing as claimed in order to allow the replacement tool to replace the bits.
With regards to the new limitation of the replacement tool opposite and facing while the drum is positioned to act on a work surface, the “positioned to act on a work surface” is interpreted broadly to cover the drum raised from the work surface, which is described by Dietens (¶0040)



Regarding claim 2:   the “orientation device” (claim 2) is interpreted as a 112f limitation, and is understood to be the actuator configured to move the replacement tool along a rail and second actuator to rotate the replacement tool and equivalents.  Dietens describes actuator and rail in col. 7 lines 36-39 and actuator to rotate (¶0046) and further modification of Busley to have the orientation device would have resulted from modifying Busley to have the carrier and removal tool of Dietens.

Regarding claims 5 and 6:
Wagner describes the fixed sensor 40 and Dietens describes the second sensor (“optical tooth sensing system” fitted to robotic hand 90--¶0052) It would have been obvious to one of ordinary skill at the time of filing or invention to have made the sensor fixed as taught by Wagner and to have the second sensor as claimed because Wagner and Dietens respectively teach they are necessary to effect wear measurement and replacement.

Regarding independent claim 13:
Busley describes causing (manually ) a drum to move (col. 4 lines 18-19) to a replacement orientation in which a wear part is accessible by an operating person and the person manually removing the wear part from the drum  (col. 4 line 9)
Busley differs from the claimed invention in the: 
receiving with a controller sensor data from a sensor,
identifying with the controller based on the sensor data a wear part in need of replacing, 
causing with the controller the drum to move, and
 controlling with the controller a replacement tool to mate with and remove the wear part.
Wagner describes receiving with a controller (“processor” col. 10 line 8) sensor data from a sensor 40 associated with a plurality of wear parts 10 on a drum 35.1 and identifying a wear part in need of replacing  (col. 10 line 8)
Dietens describes   controlling a replacement tool so that the replacement tool mates with the wear part (¶0052) and removes the wear part.
Examiner finds that one of ordinary skill in the art would have found it obvious to have modified Busley to have the receiving with a controller sensor data from a sensor and identifying with the controller based on the sensor data a wear part in need of replacing in order to automate the manual activity of determining what part to replace.
Further, Examiner finds that that one of ordinary skill in the art would have found it obvious to have modified Busley to have the causing with the controller the drum to move as mere automating3 of manual activity.
Finally, Examiner finds that that one of ordinary skill in the art would have found it obvious to have modified Busley to have controlling with the controller a replacement tool to mate with and remove the wear part in order to automate the manual activity of removing the wear part.
With regards to the new limitation of the replacement tool opposite and facing: Busley describes the seats 27 opposite and facing the drum.  Moreover, as noted above, this is also described by Dietens. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have the located the replacement tool opposite and facing as claimed in order to allow the replacement tool to replace the bits.
With regards to the new limitation of the replacement tool opposite and facing while the drum is positioned to act on a work surface, the “positioned to act on a work surface” is interpreted broadly to cover the drum raised from the work surface, which is described by Dietens (¶0040)

Therefore, claim 13 is obvious and unpatentable.
Regarding claim 14: Dietens describes the receiving additional sensor data and based on the sensor data with an orientation device positioning the replacement tool (¶0052)—It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the Busley process thus, in order to effect automation of wear part removal.
With regards to claim 15: Dietens describes the additional sensor (“optical tooth sensing system” fitted to robotic hand 90--¶0052) It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the Busley process thus, in order to effect automation of wear part removal.
Regarding claim 16: Dietens describes multi axis and sliding mobility which suggests the parallel and rotating movement as claimed. It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the Busley process thus, in order to effect automation of wear part removal.

Regarding independent claim 18:
Busley describes a milling machine 1 comprising frame 4 drum 8 rotatable relative to the frame and plurality of wear parts 14. Busley further describes manually rotating the drum to a replacement orientation and manually removing a wear part (col. 4 lines 9-19).
Busley lacks the sensor and controller.
Wagner describes  a milling machine with a sensor  40 fixedly associated with the frame so that a plurality of wear parts 10 are within the field of view  and controller (“processor” col. 10 line 8) to receive sensor data from the sensor including an image.  Wagner further describes the controller identifying a wear part in need of replacing (col. 10 line 8).
Dietens describes a controller configured to control a replacement tool to mate with a wear part and remove it from the drum. 
It would have been obvious to one of ordinary skill at the time of filing or invention to have modified Busley to have the sensor fixedly associated with the frame and the controller to receive sensor data and identify a wear part in need of replacing in order to automate the manual activity of determining what part to replace.
Further, it would have been obvious to one of ordinary skill at the time of filing or invention to have modified Busley to have the controller cause the drum to move to a replacement orientation as mere automating of manual activity.
Finally, it would have been obvious to one of ordinary skill at the time of filing or invention to have modified Busley to have the controller configured to control a replacement tool to mate with a wear part and remove it from the drum—in order to automate the manual activity of removing the wear part.
With regards to the new limitation of the replacement tool opposite and facing: Busley describes the seats 27 opposite and facing the drum.  Moreover, as noted above, this is also described by Dietens. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have the located the replacement tool opposite and facing as claimed in order to allow the replacement tool to replace the bits.
With regards to the new limitation of the replacement tool opposite and facing while the drum is positioned to act on a work surface, the “positioned to act on a work surface” is interpreted broadly to cover the drum raised from the work surface, which is described by Dietens (¶0040)
Regarding claim 20: Busley—as modified vis-à-vis claim 18 above—lacks the rail and actuator, and the moving with the actuator along the rail and the rotating. Dietens describes actuator and rail in col. 7 lines 36-39 and rotating actuator (¶0046) as integral to moving the replacement tool to replace the bits, and It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Busley as claimed to have the rail and actuator and the step of moving along the rail and the step of rotating with the second actuator in order to position the replacement tool.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busley, Wagner, and Dietens as applied to claim 18 above, and further in view of MARSOLEK US Patent Application Publication 20170167089.
Busley—as modified in view of Dietens and Wagner-lacks the controller in communication with a worksite controller over a network and configured to provide sensor data to the worksite controller.
MARSOLEK describes a milling machine controller 44 in communication with a worksite controller 84 over a network and configured to provide data to the worksite controller as part of a worksite management system.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Busley to have the controller in communication with a worksite controller over a network and configured to provide sensor data to the worksite controller.


 

Response to Arguments
The drawing objection is withdrawn in view of amendment and arguments.
Applicant’s arguments and amendment have clarified the previously existing claim limitations sufficiently that they are no longer interpreted as means-plus-function limitations. 
The amendment to claim 17 has overcome the prior art rejections.
Applicant's further arguments filed 7/6/22 have been fully considered but they are not persuasive.
Applicant argues that Busley does not describe the replacement tool opposite and facing the drum. Examiner maintains that Busley describes the replacement seats opposite and facing the drum and Dietens describes the replacement tools opposite and facing. One of ordinary skill in the art would know that the tool would have to be opposite and facing the drum in order to operate to replace the bits.
Applicant argues that Busley does not describe the opposite and facing while the drum is positioned to act on the work surface. As noted above, Examiner interprets this broadly to include a raised position. Busley describes the seats opposite and facing while the drum is raised, and Dietens describes the replacement tools opposite and facing while the drum is raised. 
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims which are listed as rejected, but not explicitly referred to in the statement of rejection are rejected because they incorporate all the limitations of the rejected claims.
        2 Claims which are listed as rejected, but not explicitly referred to in the statement of rejection are indefinite because they dependent from indefinite claims.
        3 In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)